HOWARD, Judge.
This appeal questions the division of community and joint tenancy property. No transcript of the testimony in the trial court has been made available to us. In addition to dividing the aforementioned property, the court awarded alimony to the wife in the sum of $1.00 per year. Appellant claims the court erred by granting appellee a share of the property in lieu of alimony and then in addition, awarding her a monetary sum. Our reading of the decree does not disclose that the court did what appellant contends. The court merely took into consideration the property which the appellee was receiving in deciding what amount of alimony, if any, she should receive. Such consideration is not improper. Franklin v. Franklin, 75 Ariz. 151, 253 P.2d 337 (1953).
The entire aspect of the trial court’s distribution of the property, both *224community and joint tenancy, has been affected by the recent decision of Becchelli v. Becchelli, 109 Ariz. 229, 508 P.2d 59 (1973), which held A.R.S. § 25-318, subsec. A, does not permit the trial court to divide joint tenancy property on such terms as it deems right and just.
Since the trial court erred in its division of joint tenancy property, and since there may be other property which is affected by this decision, the trial court is directed to vacate its judgment except as to that part granting to appellee a divorce, and it is further directed to reconsider all of the property interests, both separate and community, of the parties and the amount awarded as alimony and upon so doing, to enter an appropriate judgment.
HATHAWAY, C. J., and KRUCKER, J., concur.